DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of prior-filed application 16/528,474 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  This application is examined with the effective filing date of July 31, 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 13, 2021 and July 14, 2021 are in compliance with the provisions of 37 CFR 1.97, except for the following issue:
The IDS filed July 13, 2022 is accompanied by a notice of related applications. This notice does not comply with the rules for submitting US applications for consideration in an IDS, as provided in MPEP § 609.04(a). In particular, this notice fails to comply with 37 CFR 1.98(a)(1) requiring a column that provides a blank space next to each document to be considered, for the examiner’s initials and a heading that clearly indicates that the list is an information disclosure statement.  The notice has been placed in the application file, but the information referred to therein has not been considered. 
Accordingly, the information disclosure statements, other than the identified notice, are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on March 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,048,636 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lehua Wang on March 7, 2022.
The claims to the application have been amended as follows: 
Claim 2, Line 2 – replace “memory system” with “memory”;
Claim 5, Line 4 – replace “memory system” with “memory”;
Claim 5, Line 7 – replace “memory system” with “memory”;
Claim 6, Line 4 – replace “memory system” with “memory”;
Claim 6, Line 8 – replace “memory system” with “memory”;
Claim 11, Line 17
Claim 11, Line 21 – replace “memory system” with “memory”;
Claim 11, Line 24 – replace “memory system” with “memory”;
Claim 11, Line 29 – replace “memory system” with “memory”;
Claim 11, Line 33 – replace “memory system” with “memory”;
Claim 16, Line 2 – replace “memory system” with “memory”;
Claim 19, Line 3 – replace “cache system” with “cache”;
Claim 20, Line 1 – replace “cache system” with “cache”.
The specification to the application has been amended as follows: 

[0070]	For example, four cache sets, a cache set 0 to set 3, can be initially used for a main cache for S/L = 00, 01, 10 and 11 respectively.  A fourth cache set can be used as the speculative cache for S/L = 00, assuming that speculative execution does not change the cache sets defined by 01, 10 and 11.  If the result of the speculative execution is required, the mapping data can be changed to indicate that the main cache for S/L = 00, 01, 10 and 11 are respectively for the fourth cache set, cache set 1, cache set 2, and cache set 3.  Cache set 0 can then be freed or invalidated for subsequent use in a speculative execution.  If the next speculative execution needs to change the cache set S/L to 01, cache set 0 can be used as the shadow cache (e.g., copied from cache set 1 and used to look up content for addresses with S/L equaling ‘01’).

[0098]	In general, a cache can be configured as multiple sets of blocks. Each block set can have multiple blocks and each block can hold a number of bytes.  A memory address can be partitioned into three segments for accessing the cache: tag, block index (which can be for addressing a set within the multiple sets), and cache block (which can be for addressing a byte in a block of bytes).  For each block in a set, 

[00107]	The data at a memory address can be cached in different locations in a unified cache structure for different types of executions.  For example, the data can be cached in a main cache during non-speculative execution; and subsequent cached in a shadow cache during speculative execution. Execution type 110a can be combined with the tag part 104a to select from caches that can be dynamically configured for use in main and speculative executions without restriction.  There can be many different ways to implement the use of the combination of execution type 110a and tag part 104a to make the selection. For example, logic circuit 206 depicted in FIGS. 2 and 4 can use the execution type 110a and/or the tag part 104a. 

[00108]	In a relatively simple implementation, the execution type 110a can be combined with the tag part 104a to form an extended tag in determining whether a cache location contains the data for the memory address 102a and for the current type of execution of instructions. For example, a cache system can use the tag part 104a to select a cache location without distinction of execution types; and when the tag part 104a is combined with the execution type 110a to form an extended tag, the extended tag can be used in a similar way to select a cache location in executions that have different types (e.g., speculative execution and non-speculative execution), such that the techniques of shadow cache can be implemented to enhance security. Also, since the information about the execution type associated with [[)]]. Alternatively, the physical caches or physical cache sets used for different types of executions can be remapped to logical caches pre-associated with the different types of executions respectively.  Thus, the use of the logical caches can be selected according to the execution type 110a.   

[00141]	Some embodiments can include a cache system and the cache system can include a plurality of caches including a first cache and a second cache. The system can also include a connection to a command bus, configured to receive a read command or a write command from a processor connected to the cache system, for reading from or writing to a memory system. The system can also include a connection to an address bus, configured to receive a memory address from the processor for accessing the memory system for the read command or the write command. The system can also include a connection to a data bus, configured to: communicate data to the processor for the processor to read the data for the read command; and receive data from the processor to be written in the memory system for the write command. In such examples, the memory access requests from the processor and memory used by the processor can be defined by the command bus, the address bus, and the data bus[[)]].  The system can also include an execution-type signal line, configured to receive an identification of execution type from the processor.  The execution type is either a first execution type or a second execution type (e.g., a normal or non-speculative execution or a speculative execution).

[[)]].

[00156]	The cache system 600 is shown including a connection 604a to a command bus 605a coupled between the cache system and the processor 601. The cache system 600 is shown including a connection 604b to an address bus 605b coupled between the cache system and the processor 601. Addresses 102a, 102b, 102c, 102d, and 102e depicted in FIGS. 1A, 1B, 1C, 1D, and 1E, respectively, can each be communicated via the address bus 605b depending on the implementation of the cache system 600. The cache system 600 is also shown including a connection 604c to a data bus 605c coupled between the cache system and the processor 601. The cache system 600 is also shown including a connection 604d to an execution-type signal line 605d from the processor 601 identifying an execution type.  The connections 604a, 604b, 604c, and 604d can provide communicative couplings between the buses 605a, 605b, 605c, and 605d and a logic circuit 606 of the cache system 600.

[00161]	Cache set 1 (in a conventional sense) may or may not communicate with its register 1 depending on the embodiment.  Broken lines are also shown in FIGS. [[FIGS.]] 7A, 7B, 8A, 8B, 9A, and 9B to indicate the logical relation between the cache sets and corresponding registers in FIGS. 7A, 7B, 8A, 8B, 9A, and 9B.  The content of the register 1 determines how cache set 1 is addressed (e.g., what cache set index will cause the cache set 1 to be selected to output data).  In some embodiments, there is no direct interaction between a cache set 1 and its corresponding register 1.  The logic circuit 606 or 1006 interacts with both the cache set and the corresponding register depending on the embodiment.

[[ing]] content cached in the first cache to the second cache to complete syncing at least the dirty content from the first cache to the second cache in operation 1218 before allowing the cache system to re-configure first cache as shadow cache.  In operation 1220, the cache system configures the first cache as shadow cache and the second cache as main cache, in a way somewhat similar to the operation 1202.  In configuring the first cache as shadow cache, the cache system can invalidate its content and then synchronize the cached content in the second cache to the first cache, in a way somewhat similar to the operations 1222, 1224, 1208, and 1204.

[00250]	The logic circuit 1006 can also be configured to reconfigure the second subset for caching in caching operations (e.g., see cache 602b as shown in FIG. 13), when the execution type is the first type and when the execution type changes from the second type to the first type and the status of speculative execution indicates that a result of speculative execution is to be accepted. And, the logic circuit 1006 can also be configured to allocate the at least one cache set or third subset for caching in caching operations (e.g., see cache 602c as shown in FIG. 13), when the execution type changes from the first type to the second type and when the execution type changes from the second type to the first type and the status of speculative execution indicates that a result of speculative execution is to be accepted. The logic circuit 1006 can also be configured to reserve the at least one cache set or the third subset (e.g., see cache 602c as shown in FIG. 13), when the execution type is the second type and when the at least one cache set is a least used cache set in the plurality of cache sets.

[00278]	With the memory address partitioning, in the examples, the extended tag from the memory address and the execution type (e.g., see extended tags 1650 and 1750) are compared with an extended [[)]], 1732a, and 1732b) held in a register (e.g., see registers 1612a, 1612b, 1712a, and 1712b) and a block tag (e.g., see tags 1622a, 1622b, 1626a, 1626b, 1722a, 1722b, 1726a, and 1726b) from a first cache set (e.g., see cache sets 1610a, 1610b, 1710a, and 1710b).   And, as shown in FIGS. 16 and 17, the execution types are different in each register of the cache sets. For the examples shown, the first cache set (e.g., cache set 1610a or 1710a) can be used for the first type of execution (e.g., non-speculative execution) and the second cache set (e.g., cache set 1610b or 1710b) can be used for the second type of execution (e.g., speculative execution).  

[00284]	The cache system can also include a logic circuit (e.g., see logic circuits 606 and 1006) coupled to the processor to control the plurality of cache sets according to the plurality of registers. When the connection to the address bus receives a memory address (e.g., see memory addresses 102a to 102e shown in FIG. 1 and the addresses 102e and 102b show in [[in]] FIGS. 16 and 17 respectively) from the processor, the logic circuit can be configured to generate an extended tag from at least the memory address (e.g., see extended tags 1650 and 1750). Also, when the connection to the address bus receives the memory address from the processor, the logic circuit can be configured to determine whether the generated extended tag (e.g., see extended tags 1650 and 1750) matches with a first extended tag (e.g., see extended tags 1640a and 1740a) for the first cache set (e.g., see cache sets 1610a and 1710a) or a second extended tag (e.g., see extended tags 1640b and 1740b) for the second cache set (e.g., see cache sets 1610b and 1710b).
, see logic circuits 606 and 1006) can be configured to use a first block index from the memory address (e.g., see block indexes 106e and 106b from memory addresses 102e and 102b shown in FIGS. 16 and 17 respectively) to get a first cache block in the first cache set and a tag associated with the first cache block (e.g., see cache block 1624a, 1624b, 1724a, and 1724b and respective associated tags 1622a, 1622b, 1722a, and 1722b). Also, the logic circuit (e.g., see logic circuits 606 and 1006) can be configured to use a second block index from the memory address (e.g., see block indexes 106e and 106b from memory addresses 102e and 102b shown in FIGS. 16 and 17 respectively) to get a second cache block in the second cache set and a tag associated with the second cache block (e.g., see cache block 1628a, 1628b, 1728a, and 1728b and respective associated tags 1626a, 1626b, 1726a, and 1726b).

[00297]	In some embodiments, as shown in FIG. 17, when the first and second registers (e.g., see registers 1712a and 1712b) are in a first state, the content stored in the first register (e.g., see register 1712a) can include a first cache set index (e.g., see cache set index 1732a) associated with the first cache set (e.g., see cache set 1710a). And, the content stored in the second register (e.g., see register 1712b) can include a second cache set index (e.g., see cache set index 1732b) associated with the second cache set (e.g., see cache set 1710a). In such embodiments, although not depicted in FIG. 17, when the first and second registers are in a second state, the content stored in the first register can include the second [[d]] the first cache set index associated with the first cache set.

[00337]	As shown in FIG. 21, a first cache set (e.g., cache set 1810a) can be coupled in between the memory and the processor, and can include a first plurality of blocks (e.g., see blocks 2101a, 2101b, and 2101c shown in FIG. 21) for the main thread, in a first state of the cache set. Each block of the first plurality of blocks can include cached data, a first valid bit, and a block address including an index and a tag. And, the processor, solely or in combination with a cache controller, can be configured to change each first valid bit from indicating valid to invalid when a speculation of the speculative thread is successful so that the first plurality of blocks becomes accessible for the speculative thread and blocked for the main thread, in a second state of the cache set.

[00354]	Method 2200 includes, at block 2202, executing, by a processor (e.g., processor 1001), a main thread and a speculative thread. The method 2200, at block 2204, includes providing, in a first cache set of a cache system coupled in between a memory system and the processor (e.g., cache set 1810a as shown in FIG. 21), a first plurality of blocks for the main thread (e.g., blocks 2101a, 2101b, and 2101c depicted in FIG. 21). Each block of the first plurality of blocks can include cached data, a first valid bit, and a block address having an index and a tag.  The method 2200, at block 2206, includes providing, in a second cache set of the cache system coupled in between the memory system and the processor (e.g., cache set 1810b), a second plurality of blocks for the speculative thread (e.g., blocks 2101d, 2101e, and 2101f). Each block of the second plurality of blocks can include cached data, a second valid bit, and a block address having an index and a tag.

2200 continues with changing, by the processor solely or in combination with the cache controller, each second valid bit from indicating invalid to valid when a speculation of the speculative thread is successful so that the second plurality of blocks becomes accessible for the main thread and blocked for the speculative thread. Thus, the state of the cache sets does change from the first state to the second state.

[00367]	The techniques disclosed herein can be applied to at least to computer systems where processors are separated from memory and processors communicate with memory and storage devices via communication buses and/or computer networks.  Further, the techniques disclosed herein can be applied to computer systems in which processing capabilities are integrated within memory/storage.  For example, the processing circuits, including executing units and/or registers of a typical processor, can be implemented within the integrated circuits and/or the integrated circuit packages of memory media to perform[[ing]] processing within a memory device.  Thus, a processor (e.g., see processor 201, 401, 601, and 1001) as discussed above and illustrated in the drawings is not necessarily a central processing unit in the von Neumann architecture.  The processor can be a unit integrated within memory to overcome the von Neumann bottleneck that limits computing performance as a result of a limit in throughput caused by latency in data moves between a central processing unit and memory configured separately according to the von Neumann architecture.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are identical to the reasons for allowing the prior filed application 16/528,474, which this application claims priority to.  Examiner notes that the scopes of the claim are not identical, and this application covers a slightly broader scope with the omission of a couple limitations, but the recited allowable subject matter at issue in the parent application is still recited here.  The reasons provided below are near identical to the reasons provided in the notice of allowance mailed February 26, 2021 in the parent application. 
Claims 1 and 19 recite, using claim 1 for exemplary language, 
wherein the logic circuit is configured to: 
determine whether the generated set index matches with a content stored in the first register or with a content stored in the second register; and 
wherein the logic circuit is configured to implement a command received via the first cache set in response to the generated set index matching with the content stored in the first register and via the second cache set in response to the generated set index matching with the content stored in the second register. 
The closest references found for these claims are Abella Ferrer et al. (US 2014/0082284, as presented in applicant’s IDS) in view of Frey et al. (US 2018/0052687, as presented in applicant’s IDS).  Abella Ferrer provides a cache structure with multiple sets, with a logical module 13 controlling access to the sets, see Fig. 1, with a functional module (element 15 in Fig. 1) disclosed to contain multiple registers in [0056] (Examiner notes that the limitations of the 
However, the registers of Abella Ferrer are utilized in the generation of the set index, which is then used by logical module 13 to assign to a particular cache set.  The registers and their contents are not used in a comparison with the generated set index, with a matching result determining where the logic circuit should implement a command and consequently fails to teach the determination limitation as well as the implementation configuration of the logic circuit based on the generated set index matches.
No reference was found to provide a disclosure that could render this limitation obvious in an updated search of the art.  As such, these claims are determined to be allowed.
Claim 11 recites 
A plurality of registers… comprising:
A first register…. configured to store a set index; and
A second register… configured to store a set index;
wherein when the first and second registers are in a first state, the logic circuit is configured to: 
implement commands received from the command bus for accessing the memory via the first cache set, when the execution type is a first type; and 
implement commands received from the command bus for accessing the memory via the second cache set, when the execution type is a second type; and 
wherein when the first and second registers are in a second state, the logic circuit is configured to: 
implement commands received from the command bus for accessing the memory via another cache set of the plurality of cache sets besides the first cache set, when the execution type is the first type; and 
implement commands received from the command bus for accessing the memory via another other cache set of the plurality of cache sets besides the second cache set, when the execution type is the second type.
The closest references found are Favor et al. (US 8,370,609, as presented in applicant’s IDS) in view of So et al. (US 2007/0094664, as presented in applicant’s IDS), where Favor provides a multi-set cache with the associated buses, where So discloses the ability to partition a cache between different operational threads, effectively providing the ability to implement commands for different regions based on the state of the control registers.  However, So’s registers are disclosed to contain priority information, not set indices as recited in the claim.  Other references that utilize control or status registers to control cache partitioning/allocation include Sutou et al. (US 2010/0169532, as presented in applicant’s IDS), Morris et al. (US 2016/0179679, as presented in applicant’s IDS), Scott et al. (US 2016/0313994, as presented in applicant’s IDS), Gasparakis et al. (US 2019/0044828, as presented in applicant’s IDS), Shippy 
In the area of cache art, registers containing address related information is not novel.  Registers are utilized to store address information in many references, such as Ishihara et al. (US 2007/0083783, as presented in applicant’s IDS), Knoth (US 2007/0113050, as presented in applicant’s IDS), Reddy et al. (US 2011/0055489, as presented in applicant’s IDS), Haskins Jr. (US 2014/0075166, as presented in applicant’s IDS), and Grant (US 2018/0357180, as presented in applicant’s IDS).  However, none of these references utilize these address registers in a similar manner to the control register to control how a logic circuit partitions a cache and controls allocation/command implementation.  No disclosure provides a teaching or suggestion that would lead one of ordinary skill in the art to utilize a state of an address register to perform the functionality of a control register as discussed in So and the other cited references.
As such, while the structural presence of a plurality of registers containing set indices could be an obvious modification, it would not be an obvious modification to use the state of these registers containing set indices to control the logic circuit’s functionality and cache set implementations.  This determination is maintained upon an updated search of the art, as no references were found to render this feature obvious.  This leads to a determination of allowance.
The dependent claims are allowable for dependence on one of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.D.H./Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139